FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934  ForJune 27,2016 Commission File Number: 001-09266  National Westminster Bank PLC  135 Bishopsgate London EC2M 3UR (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  NATIONAL WESTMINSTER BANK Plc Correction to dividends on Series C non-cumulative preference shares of US$25.00 for the three months to 16 April 2016 and the three months to 16 July 2016 27 June 2016 The previous announcements of the dividends on the Series C non-cumulative preference shares of US$25.00 for the three months to 16 April 2016 and the three months to 16 July 2016 (dated 25 February 2016 and 26 May 2016, respectively), each contained an incorrect dividend amount payable per share. The Directors have since declared the revised dividends on the Series C non-cumulative preference shares of US$25.00 each for the three months to 16 April 2016 and for the three months to 16 July 2016 at the undernoted rate. The incremental dividend $0.053885 correcting the dividend of $0.48519 previously underpaid on 18 April 2016 and the dividend for the three months to 16 July 2016 will be paid on 18 July 2016 to holders on the register at the close of business on 11 March 2016 and 10 June 2016, respectively. Dividend payable per share Series C US$0.539075 For further information, please contact: - RBS Investor Relations Matthew Richardson Head of Fixed Income Investor Relations Tel: +44 (0)20 7678 1800 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
